 

 

 

 

PIKE COUNTY LIGHT & POWER COMPANY

 

 

TO

 

 

BANKERS’ TRUST COMPANY,

 

 

As Trustee

 

 

 

 

 

 

First Supplemental Indenture

 

 

Dated as of August 15, 1990

 

 

 

 

 

 

 

Supplemental to Indenture of Mortgage and Deed of Trust

 

Dated July 15, 1971

 

 

 

 

$1,800,000 of First Mortgage Bonds, 9.95% Series B Due 2020

 

 

 

Recorded in the office of the Recorder of Deeds of Pike County, Commonwealth of
Pennsylvania on __________, 1990 in Book Volume ____, page _____.

 

 

 



Parties     1           Recitals   Purpose of First Supplemental Indenture 1    
Authorization of First Supplemental Indenture 1           Granting Clauses     1
                                       

 



 

ARTICLE I

 

THE SERIES B BONDS

 

 





Section 1   Creation of Bonds 1           Section 2   Redemption of Bonds 2    
      Section 3   Description of Bonds 3     Form 3         Signatures  5    
    Trustee’s Authentication  5         Modification  6         Redemption Table
and Procedure  7         Transfer  9         Exchange  9

 

 

 

ARTICLE II

 

CONCERNING THE TRUSTEE

 

 





Section 1   The Trustee 8  

 

 

ARTICLE III

 

MISCELLANEOUS PROVISIONS

 

 



Section 1   Amendment of Indenture 8             Section 2   Incorportation of
Indenture 8             Section 3   Counterparts 9             Section 4  
Heading Not to Affect Construction 9             TESTIMONIUM     9            
SIGNATURES AND SEAL                   ACKNOWLEDGEMENTS        

 

 



1 

 

 

FIRST SUPPLEMENTAL INDENTURE dated as of August 15, 1990 between PIKE COUNTY
LIGHT & POWER COMPANY, a corporation duly organized and existing under the laws
of the Commonwealth of Pennsylvania (hereinafter called the “Company”), having
its principal office at 219 1/2 Broad Street, Milford, Pennsylvania 18337, party
of the first part, and BANKERS TRUST COMPANY, a corporation duly organized and
existing under the laws of the State of New York, as Trustee, (hereinafter
called the “Trustee”), having an office at Four Albany Street, New York, New
York, party of the second part.

WHEREAS, to secure the Company’s First Mortgage Bonds (hereinafter called the
“Bonds”), the Company has executed and delivered to the Trustee an Indenture of
Mortgage and Deed of Trust (herein called the “Indenture”) dated July 15, 1971,
which is recorded in the office of the Recorder of Deeds of Pike County,
Pennsylvania in Book Volume 115, page 235; and

WHEREAS, the Company has issued under the Indenture $950,000 of its First
Mortgage Bonds, 9% Series A due August 15, 2001, of which $883,500 is
outstanding on the date hereof; and

WHEREAS, the Company desires by this First Supplemental Indenture to create
another Series of Bonds to be issued under the Indenture, to designate or
otherwise distinguish such series, to specify the particulars necessary to
describe and define the same, and to specify such other provisions and
agreements in respect thereto as are in said Indenture provided or permitted;
and

WHEREAS, the Board of Directors of the Company has duly authorized this First
Supplemental Indenture and pursuant to the provisions of the Indenture has fixed
and determined the terms and conditions of the Series B Bonds hereinafter
referred to, to be issued under the Indenture; and

WHEREAS, all conditions and requirements necessary to make this First
Supplemental Indenture, when duly executed, a valid, binding and legal
instrument in accordance with its terms and for the purposes herein expressed
have been done, performed and fulfilled;

NOW, THEREFORE, THIS FIRST SUPPLEMENTAL INDENTURE WITNESSETH:

That in consideration of the premises and of the sum of One Dollar lawful money
of the United States of America to the Company by the Trustee at or before the
execution and delivery of this First Supplemental Indenture paid, the receipt
whereof is hereby acknowledged, and of other good and valuable considerations,
the Company has executed and delivered this First Supplemental Indenture.



2 

 



ARTICLE I.



THE SERIES B BONDS

Section 1. There is hereby created a Series of Bonds to be issued under and
secured by the Indenture, to be designated as “First Mortgage Bonds, 9.95%
Series B due 2020” of the Company (herein called the “Series B Bonds”). The
Series B Bonds shall be limited in aggregate principal amount to $1,800,000,
except as provided under Section 2.04 of the Indenture. The date of the
commencement of the first interest period for all Series B Bonds shall be the
date of original issuance of the Series B Bonds. The Series B Bonds shall mature
August 15, 2020. The principal of, premium, if any, and interest on the Series B
Bonds shall be payable in any coin or currency of the United States of America
which is at the time of payment legal tender for public and private debts.
Unless otherwise provided in a written agreement between the Company and a
holder of the Bonds, the place where such principal, premium, if any, and
interest shall be payable shall, subject to Section 2 of this Article I, be the
Corporate Trust Office of the Trustee in the Borough of Manhattan, City and
State of New York. The rate of interest shall be 9.95% per annum, payable
(computed on the basis of a 360-day year of twelve 30-day months) semi-annually
on the fifteenth day of February and the fifteenth day of August in each year,
commencing February 15, 1991.

Section 2. The Series B Bonds shall be redeemable prior to their maturity, in
whole, or from time to time in part, as, and at the times and respective
redemption prices, provided in the form of Series B Bond set forth in Section 3
of this Article I. In case any Series B Bond is to be redeemed in part only, the
notice which relates to such Bond shall state the portion of the principal
amount thereof to be redeemed and shall state that on and after the date fixed
for redemption, upon surrender of such Bond, the holder will receive the
redemption price in respect of the principal amount thereof called for
redemption and a new Series B Bond or Bonds of authorized denominations for the
principal amount thereof remaining unredeemed or, at the option of the holder of
such Series B Bond called for redemption, the Trustee, in lieu of delivering a
new Series B Bond or Bonds as aforesaid, will make a notation on such Series B
Bond called for redemption of the payment of the redeemed portion thereof; and
the notice shall further state that, notwithstanding the foregoing, on the date
fixed for redemption, the holder of any Series B Bond to be redeemed in part
only will receive the redemption price in respect of the principal amount
thereof called for redemption without the surrender of such Bond, provided that
there shall have been filed with the Trustee an agreement between the registered
owner of such Bond and the Company whereby the holder will receive the
redemption price in respect of the principal amount thereof called for
redemption without such surrender, and such holder agrees that he will, prior to
delivery upon sale, transfer or other disposition, surrender such Bond to the
Trustee in exchange for a new Series B Bond or Bonds of authorized denominations
for the unredeemed balance of the principal amount thereof. The Trustee is
authorized to act in accordance with any such agreement and shall, subject to
the provisions of Section 14.01 of the Indenture, have no liability to any
holder of Series B Bonds, the Company, or otherwise for failure of any holder of
Series B Bonds to submit such Series B Bonds to the Trustee as aforesaid.’ The
Company hereby agrees to indemnify the Trustee against, and hold it harmless
from, any loss or damage resulting from any act or omission on the part of any
Bond holder or the Company in connection with any such agreement and against any
liability resulting from any action, subject to the provisions of Section 14.01
of the Indenture, taken by the Trustee in accordance with the provisions of any
such agreement.



3 

 

 

If fewer than all of the Series B Bonds are to be redeemed, the Trustee, upon
notice from the Company of the principal amount of the Series B Bonds to be
redeemed, shall prorate the principal amount of Series B Bonds to be redeemed
among all holders of Series B Bonds in proportion (as nearly as may be
consistent with the end that particular Series B Bonds be redeemed only in
multiples of $1,000) to the respective unpaid principal amounts of Series B
Bonds held by such holders on such date of proration (which date shall not be
more than 10 days prior to the mailing of notice to such holders of such
redemption as herein required), and shall then select for redemption the
particular Series B Bonds or portions to be redeemed.

The Trustee shall promptly notify the Company in writing of the Series B Bonds
selected for redemption and, in the case of any Series B Bonds selected for
partial redemption, the principal amounts thereof to be redeemed.

Section 3. The Series B Bonds shall be registered Bonds without coupons in the
denomination of $1,000 and in such multiples of $1,000 as may be executed by the
Company and delivered to the Trustee for authentication and delivery. The office
or agency of the Company at which books for the registration and registration of
transfer of Bonds of Series B shall be kept shall be the Corporate Trust Office
of the Trustee in the Borough of Manhattan, City and State of New York. The
Series B Bonds shall be transferable and exchangeable as provided in the form
thereof set forth in this First Supplemental Indenture.

The Series B Bonds and the Trustee’s Certificate to be inscribed on all Bonds of
said series, are to be substantially in the forms following:

[Form of Face of Series B Bond]

PIKE COUNTY LIGHT & POWER COMPANY

First Mortgage Bond, 9.95% Series B Due 2020

PIKE COUNTY LIGHT & POWER COMPANY, a Pennsylvania corporation (herein called the
“Company”), for value received, hereby promises to pay to , or registered
assigns, the principal sum of Dollars ($     ) on August 15, 2020, and to pay
interest (computed on the basis of a 360-day year of twelve 30-day months) on
such principal sum at the rate per annum specified in the title of this Bond
semi-annually on February 15 and August 15 in each year, commencing February 15,
1991, until payment of such principal sum has been made, or duly provided for,
to the registered owner hereof as of the close of business on the record date
respecting such interest payment date. The first day of the month in which an
interest payment date occurs (or in the event that such first day is not a
Business Day, as defined in the Indenture referred to on the reverse side
hereof, then the next preceding Business Day) shall be deemed the “record date”
for the determination of persons to whom interest on Series B Bonds shall be
payable; and, in the event that any Bond is transferred after the close of
business on such record date and prior to the opening of business on the
interest payment date next following, the interest payable on such interest
payment date shall be paid to the registered holder at the close of business on
such record date of such Series B Bond, subject to certain exceptions set forth
in the Indenture. Any such interest not so punctually paid or duly provided for
shall forthwith cease to be payable to the registered holder on such record
date, and may be paid to the person in whose name this Series B Bond is
registered at the close of business on a special record date for the payment of
such Defaulted Interest to be fixed by the Trustee, notice whereof shall be
given to holders of Series B Bonds not less than 10 days prior to such special
record date, or may be paid at any time in any other lawful manner not
inconsistent with the requirements of any securities exchange on which the
Series B Bonds may be listed, and upon such notice as may be required by such
exchange, all as more fully provided in such Indenture.



4 

 

 

Unless otherwise provided in a written agreement between the holder of this Bond
and the Company, both principal of and interest on this Bond, as well as any
premium hereon in case of the redemption hereof prior to maturity, are payable
at the Corporate Trust Office of the Trustee hereinafter named, in the Borough
of Manhattan, City and State of New York, or at such other office or agency in
said Borough as shall be maintained by the Company for such purpose, in such
coin or currency of the United. States of America as at the time of payment
shall be legal tender for public and private debts.

Reference is made to the further provisions of this Bond set forth on the
reverse hereof, which for all purposes have the same effect as though fully set
forth at this place.

This Bond shall not be valid or obligatory for any purpose until authenticated
by the execution by the Trustee of the certificate inscribed hereon.

In Witness Whereof, the Company has caused this Bond to be executed in its
corporate name by a facsimile of the signature of its President or a Vice
President and imprinted with a facsimile of its corporate seal, attested by a
facsimile of the signature of its Secretary or an Assistant Secretary.

Dated:

 

PIKE COUNTY LIGHT & POWER COMPANY

 

 

 

By

(Vice) President

 

[Corporate Seal]

 

Attest:

 

 

 

(Assistant) Secretary

 

 

 

 

[Form of Trustee’s Certificate]

 

This is one of the First Mortgage Bonds of the Series designated above and
described in the within-mentioned Indenture.

Bankers Trust Company,

as Trustee

 

 

By

(Authorized Officer)

 



5 

 

 

 

 

[Form of Reverse of Series B Bond]

 

This Bond is one of a duly authorized issue of Bonds of the Company, of an
unlimited (except as provided in the Indenture hereinafter mentioned) permitted
principal amount, all issued or to be issued in one or more series, all of the
Bonds of all Series being issued or to be issued under and, irrespective of the
time of issue, all equally secured by an Indenture of Mortgage and Deed of Trust
(herein, with all instruments stated to be supplemental thereto to which the
Trustee hereinafter named is or shall be a party, called the “Indenture”), dated
July 15, 1971, to Bankers Trust Company (hereinafter, with its successors as
defined in the Indenture, referred to as the “Trustee”), to which Indenture, an
executed counterpart of which is on file with the Trustee, reference is hereby
made for a description of the properties mortgaged and pledged to the Trustee,
and for a statement of the nature and extent of the security, the rights of the
holders of the Bonds and of the Company and the Trustee with respect to such
security, and the terms and conditions upon which said Bonds are or are to be
issued and secured; but neither the foregoing reference to the Indenture, nor
any provision of this Bond or of the Indenture, shall affect or impair the
obligation of the Company, which is absolute and unconditional, to pay, at the
stated or accelerated maturities herein provided, the principal of, premium, if
any, and interest on this Bond as herein provided.

The Indenture and the rights and obligations of the Company and of the holders
of the Bonds thereunder may be changed or modified at any time upon the consent
and approval of the Company and of the holders of at least 66 2/3% in principal
amount of the Bonds then outstanding affected by such change or modification, as
provided in the Indenture, and in the manner and subject to the limitations
therein set forth; provided, that no such change or modification shall (a) alter
or impair the obligation of the Company to pay the principal of, premium, if
any, and interest on any Bond at the time and place and at the rate and in the
currency provided therein, without the consent of the holder of such Bond, (b)
permit the creation by the Company of any mortgage, or lien in the nature of a
mortgage, ranking prior to or pari passu with the lien of the Indenture, or
alter adversely to the Bondholders the character of the lien of the Indenture
except as in the Indenture otherwise expressly provided, unless the creation of
such mortgage or lien, or such alteration of the lien of the Indenture, be
consented to by the holders of all outstanding Bonds, (c) affect the Trustee
unless consented to by the Trustee or (d) permit a reduction of the percentage
of the Bonds required for any change or modification of the Indenture, without
the consent of the holders of all outstanding Bonds.



6 

 

 

The principal of this Bond together with accrued interest thereon may be
declared, or may become, due and payable before maturity in certain events, on
the conditions, in the manner and with the effect set forth in the Indenture.

Each Series B Bond shall be dated as of the date of its authentication, and
shall bear interest from the February 15 or August 15, as the case may be, next
preceding the date of such Bond to which interest has been paid (unless the date
of such Bond is a February 15 or an August 15 to which interest has been paid,
in which case such Bond shall bear interest from its date, or unless the date of
such Bond is prior to the payment of any interest on the Series B Bonds, in
which case it shall bear interest from the date of original issuance of the
Series B Bonds). However, so long as there is no existing default in the payment
of interest on the Series B Bonds, any such Bond authenticated by the Trustee
after the close of business on the record date for any interest payment date and
prior to such interest payment date shall be dated the date of its
authentication, but shall bear interest from such interest payment date;
provided, however, that if and to the extent that the Company shall default in
the payment of interest on such interest payment date, then such Bond shall bear
interest from the February 15 or August 15, as the case may be, next preceding
the date of such Bond to which interest has previously been paid or made
available for payment on the outstanding Series B Bonds or, if no interest has
been paid on such Bond, from the date of original issuance of the Series B
Bonds:

The Series B Bonds are not entitled to the benefit of a Sinking or Improvement
Fund provided for in the Indenture. The Series B Bonds may be redeemed at the
option of the Company, either as a whole or in part, on any date prior to
maturity and after August 14, 1995, whether or not an interest payment date, at
the respective redemption prices (expressed as percentages of principal amount
to be redeemed) indicated in the tabulation below under the heading “Optional
Redemption Prices” and are also subject to redemption as a whole at a redemption
price equal to the principal amount thereof pursuant to Section 10.07 of the
Indenture upon the sale in certain cases or the taking by exercise of the power
of eminent domain of all or substantially all the property subject to the lien
of the Indenture:

 

7 

 

 



 

DATE FIXED FOR REDEMPTION

OPTIONAL

REDEMPTION

PRICES (%)

 

On or after August 15, 1995 and

prior to August 15, 1996

 

107.855

Thereafter and on or before

August 14, 1997

 

107.331

Thereafter and on or before

August 14, 1998

 

106.807

Thereafter and on or before

August 14, 1999

 

106.283

Thereafter and on or before

August 14, 2000

 

105.759

Thereafter and on or before

August 14, 2001

 

105.235

Thereafter and on or before

August 14, 2002

 

104.711

Thereafter and on or before

August 14, 2003

 

104.187

 

Thereafter and on or before

August 14, 2004

 

103.663

Thereafter and on or before

August 14, 2005

 

103.139

Thereafter and on or before

August 14, 2006

 

102.615

Thereafter and on or before

August 14, 2007

 

102.091

Thereafter and on or before

August 14, 2008

 

101.567

Thereafter and on or before

August 14, 2009

 

101.043

Thereafter and on or before

August 14, 2010

 

100.519 Thereafter to maturity 100.00

 



8 

 

 

together, in each case, with interest accrued and unpaid to the date fixed for
redemption, upon notice mailed to the respective registered owners of the
Series B Bonds designated for redemption at least 30 days and not more than 60
days prior to the date fixed for redemption, at their addresses appearing upon
the Bond registration books, all subject to the conditions more fully set forth
in the Indenture.

No recourse shall be had for the payment of any part of principal of, or premium
or interest on, this Bond, or for any claim based hereon or thereon, or
otherwise in any manner with respect hereto, or with respect to the Indenture,
to or against any incorporator or any past, present or future stockholder,
officer or director of the Company or of any successor corporation, either
directly or through the Company or any successor corporation, whether by virtue
of any constitution, statute or other provision of law, or by the enforcement of
any assessment or penalty, or otherwise, all such liability being expressly
waived and released by the acceptance of this Bond and as part of the
consideration for the issue hereof, as provided in the Indenture.

If this Bond or any part thereof is called for redemption and payment duly
provided, this Bond or such part thereof shall cease to bear interest from and
after the date for such redemption.

Registration of transfer of this Bond may be made and this Bond may be exchanged
as prescribed in the Indenture by the registered owner in person or by duly
authorized attorney, at the Corporate Trust Office of the Trustee, or at such
other offices or agencies of the Trustee or the Company as shall be maintained
for such purpose, upon the surrender of this Bond, and thereupon a new Bond or
Bonds of authorized denominations of the same Series for a like aggregate
principal amount will be issued to the transferee, all in the manner and subject
to the terms, conditions and limitations specified in the Indenture. No service
charge shall be made for any registration of transfer or exchange, but the
Company may require payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto. The Company and the
Trustee may deem and treat the person in whose name this Bond is registered as
the absolute owner hereof for the purpose of receiving payment of or on account
of the principal and interest due hereon (subject to the provisions of the first
paragraph on the face of this Bond), and for all other purposes, and neither the
Company, the Trustee nor any paying agent or agency shall be affected by any
notice to the contrary, whether this Bond or such interest shall be overdue or
not.



9 

 

 

ARTICLE II.

CONCERNING THE TRUSTEE

Section 1. The Trustee shall not be responsible in any manner whatsoever for or
in respect of the validity or sufficiency of this First Supplemental Indenture
or the due execution hereof by the Company or for or in respect of the recitals
and statements contained herein, all of which recitals and statements are made
solely by the Company.

ARTICLE III.

MISCELLANEOUS PROVISIONS

Section 1. The Indenture is hereby amended with respect to redemption from time
to time of fewer than all of the outstanding Series B Bonds, and not with
respect to Bonds of any other Series except as may be specifically provided with
respect thereto, to the extent necessary so that the provisions of Article I of
this First Supplemental Indenture are not inconsistent with the Indenture.

Section 2. Except insofar as herein otherwise expressly provided, all the
provisions, terms and conditions of the Indenture shall be deemed to be
incorporated in, and made a part of, this First Supplemental Indenture; and the
Indenture as supplemented by this First Supplemental Indenture is in all
respects ratified and confirmed; and the Indenture and this First Supplemental
Indenture shall be read, taken and construed as one and the same instrument.

Section 3. This First Supplemental Indenture may be executed in any number of
counterparts, and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts, or as many of them as the Company and
the Trustees shall preserve undestroyed, shall together constitute but one and
the same instrument.

Section 4.

The headings of the Articles and Sections herein are for convenience only and
shall not affect the construction hereof.



10 

 

 

IN WITNESS WHEREOF, PIKE COUNTY LIGHT & POWER COMPANY has caused this First
Supplemental Indenture to be signed in its corporate name by its President or a
Vice President and its corporate seal to be hereunto affixed and attested by its
Secretary or an Assistant Secretary, and, in token of its acceptance of the
trusts created hereunder, Bankers Trust Company has caused this First
Supplemental Indenture to be signed in its corporate name by one of its Vice
Presidents and its corporate seal to be hereunto affixed and attested by one of
its Assistant Secretaries, all as of the day and year first above written, but
actually executed by Pike County Light & Power Company on the date set forth in
its acknowledgement appended hereto.

PIKE COUNTY LIGHT & POWER COMPANY

 

[Corporate Seal)

 

By /s/ L. Mario DiValentino

Vice President

 

 

Attest:

 

 

/s/ [unknown signator]

[Assistant Secretary]

 

 

BANKERS TRUST COMPANY, as Trustee



 

By /s/ Barbara Joiner

Vice President

 

Attest:

 

/s/ [unknown signator]

Assistant Secretary

 

STATE OF NEW YORK )

) SS.:

COUNTY OF ROCKLAND )

 



11 

 

 

On the 23rd day of August, in the year 1990, before.me personally came
L. Mario DiValentino, to me known, who; being by me duly sworn, did depose and
say that he resides at 7 Moonstone Road, New Paltz, New York; that he is a Vice
President of Pike County Light & Power Company, one of the corporations
described in and which executed the above instrument; that he knows the seal of
said corporation; that the seal affixed to said instrument is such corporate
seal; that it was so affixed by order of the Board of Directors of said
corporation; and that he signed his name thereto by like order.

/s/ Todd M. Lieval

Notary Public

[Notarial Seal]

Todd M. Lieval

Notary Public, State of New York

No. 4864004

Qualified in Rockland County

Commission Expires July 31, 1991

 

STATE OF NEW YORK )

) SS.:

COUNTY OF NEW YORK )

 

On the 23rd day of August, in the year 1990, before me personally came Barbara
Joiner, to me known, who, being by me duly sworn, did depose and say that she
resides at 244 Madison Avenue, New York N.Y. 10005; that she is a Vice President
of Bankers Trust Company, one of the corporations described in and which
executed the above instrument; that she knows the seal of said corporation; that
.the seal affixed to said instrument is such corporate seal; that it was so
affixed by order of the Board of Directors of said corporation; and that she
signed his name thereto by like order.

 

/s/ Desiree Marshall

Notary Public

[Notarial Seal]

 Desiree Marshall

Notary Public, State of New York

No. 24-4885294

Qualified in Kings County

Certificate filed in New York County

Commission Expires February 17, 1991

 

 